Per Curiam.
This is a certiorari to review a judgment entered in the Cumberland County Court of Common Pleas, in a workmen’s compensation case, reversing an order in the workmen’s compensation bureau dismissing the petitioner’s petition. As we view the record only a factual question is involved. The reasons assigned for a reversal of the judgment are: The judgment is not supported by evidence and the death of petitioner’s decedent was not the result of an injury caused by an accident arising out of and in the course of the employment. No so. The petitioner or any of the alleged dependents were not partially dependent upon the decedent at the time of the alleged accident or death. Not so. Judge Bartlett’s review of the facts of the case in the Cumberland Court of Common Pleas is quite satisfactory. It would serve no useful purpose to make any further' or extended review of the facts. The judgment of the Cumberland County Court of Common Pleas is affirmed, with costs.